United States Court of Appeals
                                                                 Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS        September 8, 2003

                        FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                  Clerk


                             No. 02-60865
                           Summary Calendar



HUDA IBRAHIM,

                                     Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                     Respondent.

                         --------------------
                   Petition for Review of an Order
                 of the Board of Immigration Appeals
                          BIA No. A76 908 439
                         --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Huda Ibrahim petitions for review of the Board

of Immigration Appeals’s (the Board’s) decision affirming an

immigration judge’s (IJ’s) decision to deny her application

for asylum, for withholding of deportation, and, alternatively,

for voluntary departure.    The Board summarily affirmed the IJ’s

decision pursuant to 8 C.F.R. § 3.1(a)(7).      See Soadjede

v. Ashcroft, 324 F.3d 830 (5th Cir. 2003).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-60865
                               -2-

     Ibrahim’s petition for review of the denial of asylum

is denied because the IJ’s finding that Ibrahim was not a

credible witness is supported by substantial evidence.

See Chun v. I.N.S., 40 F.3d 76, 78-79 (5th Cir. 1994).

     Ibrahim has waived any challenge to the Board’s denial

of her applications for withholding of removal and voluntary

departure, by failing to brief them.   See Calderon-Ontiveros

v. I.N.S., 809 F.2d 1050, 1052 (5th Cir. 1986).

     The petition for review is DENIED.